Citation Nr: 0204148	
Decision Date: 05/06/02    Archive Date: 05/14/02

DOCKET NO.  00-18 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs (VA) disability compensation for his 
minor child, J.T.J.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran had active military service from March 1981 to 
March 1983 and from May 1984 to April 1992.  The appellant is 
the former spouse of the veteran and the mother of the 
veteran's child, J.T.J.; the appellant has custody of J.T.J.  
She seeks apportionment of the veteran's VA compensation.

This matter arises from a July 2000 decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi which denied the appellant the benefit 
sought on appeal.  Jurisdiction of this case now resides at 
the VA Regional Office in Nashville, Tennessee (the RO).

The appellant testified at a personal hearing before the 
undersigned at the RO in August 2001.  A letter was sent to 
the veteran in November 2001 informing him that the appellant 
had testified at a personal hearing in August 2001 on the 
issue of entitlement to an apportionment of his compensation 
for his child J.T.J.  The veteran was informed that he also 
was entitled to a personal hearing before the Board.  He was 
asked to respond in writing as to whether or not he wanted a 
Board hearing.  The veteran was further informed that if he 
did not respond within 30 days from the date of the letter, 
the Board would assume that he did not wish to attend a 
personal hearing and would proceed to adjudicate the claim.  
No response was received from the veteran within the noted 
time limit.  

The Board notified the veteran's representative, The American 
Legion, in February 2002 that an informal hearing brief could 
be submitted on the veteran's behalf.  The American Legion 
responded that an informal brief would not be submitted. 
FINDINGS OF FACT

1.  The veteran's monthly income, including his current VA 
disability compensation, exceeds his monthly expenses.

2.  The appellant, custodian of the veteran's son, J.T.J., 
has demonstrated economic need for the support of J.T.J.

3.  Apportionment of $42 monthly from the veteran's VA 
disability compensation for the support of J.T.J. would not 
cause him financial hardship.


CONCLUSION OF LAW

An apportionment of the veteran's VA monthly disability 
compensation benefits in the amount of $42 on behalf of his 
son, J.T.J., is warranted.  38 U.S.C.A. § 5307 (West 1991); 
38 C.F.R. §§ 3.450, 3.451 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks apportionment of the veteran's VA 
disability compensation benefits.  

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; then review the factual background of this case; and 
finally proceed to analyze the claim and render a decision.

Relevant law and regulations

Generally, any or all of the VA disability compensation 
benefits payable to a veteran may be apportioned on behalf of 
a child not residing with the veteran if the veteran is not 
reasonably discharging his responsibility for that child's 
support.  See 38 C.F.R. § 3.450(c) (2001).

Without regard to any other provision regarding 
apportionment, where financial hardship of the child is shown 
to exist, an apportionment may be made on behalf of such 
child on the basis of the facts in the individual case so 
long as the apportionment would not subject the veteran to 
undue economic hardship.  In determining the basis for 
special apportionment, consideration will be given such 
factors as: amount of VA benefits payable; other resources 
and income of the veteran and those dependents in whose 
behalf apportionment is claimed; and special needs of the 
veteran, his dependents, and the apportionment claimants.  
See 38 C.F.R. § 3.451 (2001).  

Factual background 

According to evidence on file, the veteran and the appellant 
were married in July 1984 and divorced in November 1990.  
Their son, J.T.J., was born in October 1990.  

The veteran is currently in receipt of VA disability 
compensation benefits.  His combined disability rating is 50 
percent.

The appellant, as custodian of J.T.J., applied for an 
apportionment of the veteran's VA disability compensation 
benefits in April 2000.  Her most recent statement regarding 
her monthly income and expenses indicates that, as of May 
2000, the appellant's monthly income totaled $1,328.82, not 
including child support payments, while monthly expenses 
totaled $1,523.60.   She noted that she received $190.48 
monthly in child support.  The appellant further indicated 
that she had no stocks, bonds, or real estate; she did have 
$20 in cash, $50 in checking, and $600 in savings. 

According to the veteran's most recent income and expenses 
statement, dated in April 2000, his family monthly income 
totaled $2,400, which does not appear to include his 
compensation from VA, while monthly expenses totaled 
$2,980.50.  The veteran's monthly expenses included $681 for 
a car payment.  The veteran indicated that he had $50 in cash 
and $150 in a checking account; he did not have any savings, 
investments, or real estate, other than his home.  He said 
that he provided $200 a month in child support payments. 

In conjunction with her claim, the appellant has contended 
that the veteran has failed to consistently make his monthly 
child support payments.  A September 1996 order of the 
Madison County Chancery Court found the veteran to be in 
arrears in the amount of $1514.33, after paying $500 on that 
date.  Because the veteran said that he would mail his child 
support payments directly to the Court, it was ordered that 
the veteran pay support in the amount of $246.75 per month, 
including clerk's fee, to the Court.  According to a July 
2000 report from Madison County Chancery Court, the veteran 
was $4,328.07 in arrears since July 1996.  According to a 
November 2000 report from Madison County Chancery Court, the 
veteran was $4,506.15 in arrears since August 1996. 

A June 2000 rating decision granted an increased evaluation 
of 40 percent, effective April 28, 2000, for the veteran's 
service-connected degenerative disc disease of the 
lumbosacral spine, with traumatic arthritis.  The veteran's 
combined rating, beginning April 28, 2000, was 50 percent.  

An August 2000 Statement of the Case denied the appellant's 
claim of entitlement to an apportionment of the veteran's VA 
disability compensation because both the veteran and the 
appellant indicated that the veteran already provided 
approximately $200 a month in child support for J.T.J., and, 
according to 38 C.F.R. § 3.450(c) (2001), no apportionment 
will be made when the veteran is providing for his 
dependents.

According to a VA letter sent to the veteran in December 
2000, his monthly compensation rate was $744, effective 
December 1, 2000 through October 7, 2008, including 
additional benefits for his second wife and his children, 
which included J.T.J.  A December 2000 Compensation and 
Pension Award report reveals that $101 of the veteran's month 
payment was withheld due to recoupment of severance pay.  It 
was noted in a December 2000 Supplemental Statement of the 
Case that the veteran is receiving $42 a month for J.T.J.

The appellant testified at her August 2001 hearing that the 
veteran had a pattern of late or no monthly support payments, 
that the last payment was in May 2001, and that J.T.J. should 
be apportioned, at least, the amount that VA was providing 
the veteran for his son.  The appellant signed a form at her 
August 2001 hearing waiving RO consideration of the 
additional evidence submitted at the hearing.

A Madison Chancery Court Child Support History from July 1996 
to May 2001, which was submitted at the appellant's August 
2001 hearing, reveals that the veteran's monthly support 
payment history was sporadic.

Analysis

Initial matter - duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This law redefines 
the obligations of VA with respect to the duty to assist.  
The VCAA also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

With respect to notification, both the appellant and the 
veteran have been duly notified and have been accorded to 
opportunity to testify at a personal hearing.  
The Board further finds that VA has met its duty to assist in 
this case.  There is no allegation that there are any 
additional records related to the claim on appeal.  
Consequently, the Board will adjudicate the claim on the 
merits based on the evidence of record.

Discussion

Based on the above noted VA regulations, the VA has 
discretion in granting an apportionment of a veteran's 
monetary benefits when it is demonstrated that the veteran is 
not otherwise reasonably discharging his financial 
responsibility to support his child.  However, such 
discretion is limited; the child must demonstrate financial 
need, and the apportionment cannot subject the veteran to 
undue economic hardship.  It is within this context that the 
appellant's claim must be evaluated.  The Board notes that it 
was contended at the August 2001 hearing that the appellant 
should be apportioned at least the amount of the veteran's VA 
compensation that is provided for J.T.J., the veteran's 
child.  For reason expressed immediately below, the Board 
concludes that an apportionment of $42 a month from the 
veteran's VA compensation for his child, J.T.J., is 
warranted.

The facts in this case indicate that the appellant meets the 
threshold requirements that would permit an apportionment of 
the veteran's VA disability compensation benefits.  The 
appellant's monthly expenses exceed her monthly income, 
although they are almost even when the monthly support 
payment provided by the veteran is added to her income.  
However, the evidence on file shows that the veteran's 
monthly support payments have been inconsistent, and it was 
noted in a November 2000 report that he was $4,506.15 in 
arrears since August 1996.  The appellant testified at her 
August 2001 hearing that the veteran had not provided a 
monthly support payment since May 2001.  Therefore, although 
the RO indicated in the June 2000 Statement of the Case that 
the veteran was paying approximately $200 a month in child 
support, the greater weight of the evidence on file does not 
support that conclusion.  Consequently, the Board finds that 
the appellant has demonstrated financial hardship.

The Board must also determine whether apportionment would 
result in undue hardship to the veteran.  As 38 C.F.R. § 
3.451 requires, consideration must be given to (1) the amount 
of Department of Veterans Affairs benefits payable; (2) other 
resources and income of the veteran and those dependents in 
whose behalf apportionment is claimed; (3) and special needs 
of the veteran, his or her dependents, and the apportionment 
claimants.  

The Board finds that, taking the above noted factors into 
consideration, the apportionment of $42 a month for the 
veteran's minor child, J.T.J., is appropriate.  The veteran 
has not demonstrated that an apportionment of $42 of his 
disability compensation benefits on behalf of J.T.J. would 
subject him to undue economic hardship.  While the veteran's 
April 2000 statement of his monthly income and expenses 
indicates that his expenses exceed his family income by 
approximately $580 a month, this does not take into account 
his monthly VA compensation of $643.  In fact, his total 
income exceeds his expenses by $63.  Additionally, the Board 
notes that the veteran indicated in April 2000 that he was 
able to afford to spend $681 a month paying for a car.  
Despite the fact that the veteran has been kept informed 
about his ex-wife's claim and was given a recent opportunity 
by the Board to testify on his financial situation, there is 
no statement from the veteran on file that apportionment of 
his VA benefits would cause economic hardship.  

Finally, and most significantly, the veteran is receiving the 
$42 on behalf of J.T.J., which means that such amount of 
money is supposed to be used for the benefit of J.T.J.  The 
Board believes that it is both logical and fair to direct 
apportionment of that amount to the appellant for J.T.J.  

A amount greater than $42 is not warranted because the 
veteran's previously noted monthly income is only 
approximately $63 more than his monthly expenses, meaning 
that the veteran and his new family are barely breaking even 
financially each month.  The Board believes that 
apportionment of more than $42 would lead to financial 
hardship for the veteran. 

In view of the foregoing, the Board finds that an 
apportionment of the veteran's VA disability compensation 
benefits in the amount of $42 monthly is warranted.  The 
veteran's general failure to provide for J.T.J.'s support, 
coupled with the financial need demonstrated by the appellant 
and the veteran's ability to fulfill that need without 
subjecting himself to undue economic hardship, supports such 
a conclusion. See 38 U.S.C.A. §§ 3.450, 3.451.


ORDER

An apportioned share of the veteran's monthly VA disability 
compensation benefits on behalf of his son, J.T.J., in the 
amount of $42 is warranted.  The benefit sought on appeal is 
granted to that extent.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

